 

Exhibit 10.2

 

[gyxtiad0mysm000001.jpg]

 

TEXAS ASSOCIATION OF REALTORS®

COMMERCIAL CONTRACT - IMPROVED PROPERTY

USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF
REALTORS® IS NOT AUTHORIZED.

©Texas Association of REALTORS®, Inc. 2018

1.

PARTIES: Seller agrees to sell and convey to Buyer the Property described in
Paragraph 2. Buyer agrees to buy the Property from Seller for the sales price
stated in Paragraph 3. The parties to this contract are:

 

Seller:

NewQuest Office Park-Partnership 49, L.P.

 

 

 

 

Address:

8827 W. Sam Houston Pkwy N., Ste. 200, Houston, Texas 77040

 

Phone:

281-477-4377

 

E-mail:

KHatcher@newquest.com

 

Fax:

 

 

Other:

 

 

 

Buyer:

Allegiance Bank or its assignee

 

 

 

 

Address:

8847 W Sam Houston Parkway N, Suite 200, Houston, Texas 77040

 

Phone:

281-894-3251

 

E-mail:

ray.vitulli@allegiancebank.com

 

Fax:

 

 

Other:

 

 

2.

PROPERTY:

 

A.

"Property" means that real property situated in                    Harris
                               County, Texas at 8807 W. Sam Houston Parkway N.,
Houston, Texas 77040
                                                                     (address)
and that is legally described on the attached Exhibit
     A                                     or as follows:

 

 

B.

Seller will sell and convey the Property together with:

 

(1)

all buildings, improvements, and fixtures;

 

(2)

all rights, privileges, and appurtenances pertaining to the Property, including
Seller's right, title, and interest in any utilities, adjacent streets, alleys,
strips, gores, and rights-of-way;

 

(3)

Seller's interest in all leases, rents, and security deposits for all or part of
the Property;

 

(4)

Seller's interest in all licenses and permits related to the Property;

 

(5)

Seller's interest in all third party warranties or guaranties, if transferable,
relating to the Property or any fixtures;

 

(6)

Seller's interest in any trade names, if transferable, used in connection with
the Property; and

 

(7)

all Seller's tangible personal property located on the Property that is used in
connection with the Property's operations
except:                                                                                                                                         
.

Any personal property not included in the sale must be removed by Seller prior
to closing.

(Describe any exceptions, reservations, or restrictions in Paragraph 12 or an
addendum.)

(If mineral rights are to be reserved an appropriate addendum should be
attached.)

(If the Property is a condominium, attach Commercial Contract Condominium
Addendum (TAR-1930) or (TAR-1946).)

3.

SALES PRICE: At or before closing, Buyer will pay the following sales price for
the Property:

 

A.

Cash portion payable by Buyer at closing

$

 

7,175,000.00

B.

Sum of all financing described in Paragraph 4

$

 

0.00

C.

Sales price (sum of 3A and 3B)

$

 

7,175,000.00

 

 

 

(TAR-1801) 4-1-18

Initialed for Identification by Seller s, a and Buyer         ,         

Page 1 of 14

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser,
Michigan 48026    www zipLogix.com

 

 

--------------------------------------------------------------------------------

Commercial Contract – Improved Property concerning   8807 W. Sam Houston Parkway
N., Houston, Texas 77040  

 

4.

FINANCING: Buyer will finance the portion of the sales price under Paragraph 3B
as follows:

☐

A.    Third Party Financing: One or more third party loans in the total amount
of $                              . This contract:

☐    (1)  is not contingent upon Buyer obtaining third party financing.

☐    (2)  is contingent upon Buyer obtaining third party financing in accordance
with the attached Commercial Contract Financing Addendum (TAR-1931).

☐

B.    Assumption: In accordance with the attached Commercial Contract Financing
Addendum (TAR-1931), Buyer will assume the existing promissory note secured by
the Property, which balance at closing will be
$                                   .

☐

C.    Seller Financing: The delivery of a promissory note and deed of trust from
Buyer to Seller under the terms of the attached Commercial Contract Financing
Addendum (TAR-1931) in the amount of
$                                                        .

5.

EARNEST MONEY:

 

A.

Not later than 3 days after the effective date, Buyer must deposit $
  10,000.00             as earnest money with     Texas State Title,
LLC                                                                                                     
(title company) at 8727 W. Sam Houston Parkway N., Houston, Texas 77040   
(address)  Cody Sobieski                                              (closer).
If Buyer fails to timely deposit the earnest money, Seller may terminate this
contract or exercise any of Seller's other remedies under Paragraph 15 by
providing written notice to Buyer before Buyer deposits the earnest money.

 

B.

Buyer will deposit an additional amount of $
                                                    with the title company to be
made part of the earnest money on or before:

☐    (i)                     days after Buyer's right to terminate under
Paragraph 7B expires; or

☐    (ii)
                                                                                                                                                                                                       
.

Buyer will be in default if Buyer fails to deposit the additional amount
required by this Paragraph 5B within 3 days after Seller notifies Buyer that
Buyer has not timely deposited the additional amount.

 

C.

Buyer may instruct the title company to deposit the earnest money in an
interest-bearing account at a federally insured financial institution and to
credit any interest to Buyer.

6.

TITLE POLICY, SURVEY, AND UCC SEARCH:

 

A.

Title Policy:

 

(1)

Seller, at Seller's expense, will furnish Buyer an Owner's Policy of Title
Insurance (the title policy) issued by any underwriter of the title company in
the amount of the sales price, dated at or after closing, insuring Buyer against
loss under the title policy, subject only to:

 

(a)

those title exceptions permitted by this contract or as may be approved by Buyer
in writing; and

 

(b)

the standard printed exceptions contained in the promulgated form of title
policy unless this contract provides otherwise.

 

(2)

The standard printed exception as to discrepancies, conflicts, or shortages in
area and boundary lines, or any encroachments or protrusions, or any overlapping
improvements:

 

☐

(a)         will not be amended or deleted from the title policy.

 

☒

(b)         will be amended to read "shortages in areas" at the expense of ☒
Buyer ☐ Seller.

 

(3)

Within    5     days after the effective date, Seller will furnish Buyer a
commitment for title insurance  (the commitment) including legible copies of
recorded documents evidencing title exceptions. Seller authorizes the title
company to deliver the commitment and related documents to Buyer at Buyer's
address.

 

(TAR-1801) 4-1-18

Initialed for Identification by Seller s, a and Buyer         ,         

Page 2 of 14

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser,
Michigan 48026    www zipLogix.com

 

 

--------------------------------------------------------------------------------

Commercial Contract – Improved Property concerning   8807 W. Sam Houston Parkway
N., Houston, Texas 77040  

 

 

B.

Survey: Within       5         days after the effective date:

 

☐

(1)     Buyer will obtain a survey of the Property at Buyer's expense and
deliver a copy of the survey to Seller. The survey must be made in accordance
with the: (i) ALTA/NSPS Land Title Survey standards, or (ii) Texas Society of
Professional Surveyors' standards for a Category 1A survey under the appropriate
condition. Seller will reimburse Buyer                 (insert amount) of the
cost of the survey at closing, if closing occurs.

 

☐

(2)     Seller, at Seller's expense, will furnish Buyer a survey of the Property
dated after the effective date. The survey must be made in accordance with the:
(i) ALTA/NSPS Land Title Survey standards, or (ii) Texas Society of Professional
Surveyors' standards for a Category 1A survey under the appropriate condition.

 

☒

(3)     Seller will deliver to Buyer and the title company a true and correct
copy of Seller's most recent survey of the Property along with an affidavit
required by the title company for approval of the existing survey. If the
existing survey is not acceptable to the title company, ☐ Seller ☒ Buyer
(updating party), will, at the updating party's expense, obtain a new or
updated  survey acceptable  to the title company and deliver the acceptable
survey to the other  party  and the title  company within 30 days after the
title company notifies  the parties that the existing  survey  is not acceptable
to the title company. The closing date will be extended daily up to 30 days if
necessary for the updating party to deliver an acceptable survey within the time
required. The other party will reimburse the updating party
     N/A                         (insert amount or percentage) of the cost of
the new or updated survey at closing, if closing occurs.

 

C.

UCC Search:

 

☒

(1)     Within      10         days after the effective date, Seller, at
Seller's expense, will furnish Buyer a Uniform Commercial Code (UCC) search
prepared by a reporting service and dated after the effective date. The search
must identify documents that are on file with the Texas Secretary  of State  and
the county where the Property is located that relate to all personal property on
the Property  and show, as debtor, Seller and all other owners of the personal
property in the last 5 years.

 

☐

(2)     Buyer does not require Seller to furnish a UCC search.

 

D.

Buyer's Objections to the Commitment, Survey, and UCC Search:

 

(1)

Within      20          days after Buyer receives the last of
the  commitment,  copies  of the  documents evidencing the title exceptions, any
required survey, and any required UCC search, Buyer may  object to matters
disclosed in the items if: (a) the matters disclosed are a restriction  upon the
Property or constitute a defect or encumbrance to title to the real or personal
property described in Paragraph 2 other than those permitted by this contract or
liens that Seller will satisfy at closing or Buyer will assume at closing; or
(b) the items show that any part of the Property  lies in a  special flood
hazard area (an "A" or "V" zone as defined by FEMA). If the commitment or survey
is revised or any new document evidencing a title exception is delivered, Buyer
may object to any new matter revealed in such revision or new document. Buyer's
objection must be made within the same number of days stated in this paragraph,
beginning when the revision or new document is delivered to Buyer. If Paragraph
6B(1) applies, Buyer is deemed to receive the survey on the earlier of: (i) the
date Buyer actually receives the survey; or (ii) the deadline specified in
Paragraph 6B.

 

(2)

Seller may, but is not obligated to, cure Buyer's timely objections within 15
days after Seller receives the objections. The closing date will be extended as
necessary to provide such time to cure the objections. If Seller fails to cure
the objections by the time required, Buyer may terminate this contract by
providing written notice to Seller within 5 days after the time by which Seller
must cure the objections. If Buyer terminates, the•earnest money, less any
independent consideration under Paragraph 7B(1), will be refunded to Buyer.

 

(3)

Buyer's failure to timely object or terminate under this Paragraph 6D is a
waiver of Buyer's right to object except that Buyer will not waive the
requirements in Schedule C of the commitment.

 

(TAR-1801) 4-1-18

Initialed for Identification by Seller s, a and Buyer         ,         

Page 3 of 14

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser,
Michigan 48026    www zipLogix.com

 

 

--------------------------------------------------------------------------------

Commercial Contract – Improved Property concerning   8807 W. Sam Houston Parkway
N., Houston, Texas 77040  

 

7.

PROPERTY CONDITION:

 

A.

Present Condition: Buyer accepts the Property in its present condition except
that Seller, at Seller's expense, will complete the following before closing:
     AS IS; WHERE
IS                                                                                     .

 

B.

Feasibility Period: Buyer may terminate this contract for any reason within
      45                    days after the effective date (feasibility period)
by providing Seller written notice of termination.

 

(1)

Independent Consideration. (Check only one box and insert amounts.)

 

☒

(a)     If Buyer terminates under this Paragraph 7B, the earnest money will be
refunded to Buyer less $    100.00                                that Seller
will retain as independent consideration for Buyer's unrestricted right to
terminate. Buyer has tendered the independent consideration to Seller upon
payment of the amount specified in Paragraph 5A to the title company. The
independent consideration is to be credited to the sales price only upon closing
of the sale. If no dollar amount is stated in this Paragraph 7B(1) or if Buyer
fails to deposit the earnest money, Buyer will not have the right to terminate
under this Paragraph 7B.

 

☐

(b)     Not later than 3 days after the effective date, Buyer must pay Seller $
                                            as independent consideration for
Buyer's right to terminate by tendering such amount to Seller or Seller's agent.
If Buyer terminates under this Paragraph 7B, the earnest money will be refunded
to Buyer and Seller will retain the independent consideration. The independent
consideration will be credited to the sales price only upon closing of the sale.
If no dollar amount is stated in this Paragraph 7B(2) or if Buyer fails to pay
the independent consideration, Buyer will not have the right to terminate under
this Paragraph 7B.

 

(2)

Feasibility Period Extension: Prior to the expiration of the initial feasibility
period, Buyer may extend the feasibility period for a single period of an
additional      45             days by depositing additional earnest money in
the amount of $  5,000.00                                             with the
title company. If no dollar amount is stated in this Paragraph or if Buyer fails
to timely deposit the additional earnest money, the extension of the feasibility
period will not be effective.

 

C.

Inspections, Studies, or Assessments:

 

(1)

During the feasibility period, Buyer, at Buyer's expense, may complete or cause
to be completed any and all inspections, studies, or assessments of the Property
(including all improvements and fixtures) desired by Buyer.

 

(2)

Seller, at Seller's expense, will turn on all utilities necessary for Buyer to
make inspections, studies, or assessments.

 

(3)

Buyer must:

 

(a)

employ only trained and qualified inspectors and assessors;

 

(b)

notify Seller, in advance, of when the inspectors or assessors will be on the
Property;

 

(c)

abide by any reasonable entry rules or requirements of Seller;

 

(d)

not interfere with existing operations or occupants of the Property; and

 

(e)

restore the Property to its original condition if altered due to inspections,
studies, or assessments that Buyer completes or causes to be completed.

 

(4)

Except for those matters that arise from the negligence of Seller or Seller's
agents, Buyer is responsible for any claim, liability, encumbrance, cause of
action, and expense resulting from Buyer's inspections, studies, or assessments,
including any property damage or personal injury. Buyer will indemnify, hold
harmless, and defend Seller and Seller's agents against any claim involving a
matter for which Buyer is responsible under this paragraph. This paragraph
survives termination of this contract.

 

(TAR-1801) 4-1-18

Initialed for Identification by Seller s, a and Buyer         ,         

Page 4 of 14

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser,
Michigan 48026    www zipLogix.com

 

 

--------------------------------------------------------------------------------

Commercial Contract – Improved Property concerning   8807 W. Sam Houston Parkway
N., Houston, Texas 77040  

 

 

D.

Property Information:

 

(1)

Delivery of Property Information: Within   10      days after the effective
date, to the extent in Seller's possession, Seller will deliver to Buyer: (Check
all that apply.)

 

☒

(a)      a current rent roll of all leases affecting the Property certified by
Seller as true and correct;

 

☒

(b)      copies of all current leases, including any mineral leases, pertaining
to the Property, including any modifications, supplements, or amendments to the
leases;

 

☒

(c)      a current inventory of all personal property to be conveyed under this
contract and copies of any leases for such personal property;

 

☒

(d)      copies of all notes and deeds of trust against the Property that Buyer
will assume or that Seller will not pay in full on or before closing;

 

☒

(e)      copies of all current service, utility, maintenance, and management
agreements relating to the ownership and operation of the Property;

 

☒

(f)       copies of current utility capacity letters from the Property's water
and sewer service provider;

 

☒

(g)      copies of all current warranties and guaranties relating to all or part
of the Property;

 

☒

(h)      copies of fire, hazard, liability, and other insurance policies that
currently relate to the Property;

 

☒

(i)        copies of all leasing or commission agreements that currently relate
to the tenants of all or part of the Property;

 

☒

(j)       a copy of the “as-built” plans and specifications and plat of the
Property;

 

☒

(k)      copies of all invoices for utilities and repairs incurred by Seller for
the Property in the 24 months immediately preceding the effective date;

 

☐

(l)       a copy of Seller's income and expense statement for the Property
from                                    to
                                              ;

 

☒

(m)      copies of all previous environmental assessments, geotechnical reports,
studies, or analyses made on or relating to the Property;

 

☒

(n)      real and personal property tax statements for the Property for the
previous 2 calendar years;

 

☒

(o)      Tenant reconciliation statements including, operating expenses,
insurance and taxes for the Property from     January
2016                            to     January
2018                              ; and

☐           (p)                                                                                                                                                                                                                                        

 

(2)

Return of Property Information: If this contract terminates for any reason,
Buyer will, not later than 10 days after the termination date: (Check all that
apply.)

 

☒

(a)     return to Seller all those items described in Paragraph 7D(1) that
Seller delivered to Buyer in other than an electronic format and all copies that
Buyer made of those items;

 

☒

(b)     delete or destroy all electronic versions of those items described in
Paragraph 7D(1) that Seller delivered to Buyer or Buyer copied in any format;
and

 

☒

(c)     deliver to Seller copies of all inspection and assessment reports
related to the Property that Buyer completed or caused to be completed.

This Paragraph 7D(2) survives termination of this contract.

 

E.

Contracts Affecting Operations: Until closing, Seller: (1) will operate the
Property in the same manner as on the effective date under reasonably prudent
business standards; and (2) will not transfer or dispose of any part of the
Property, any interest or right in the Property, or any of the personal property
or other items described in Paragraph 2B or sold under this contract. After the
feasibility period ends, Seller may not enter into, amend, or terminate any
other contract that affects the operations of the Property without Buyer's
written approval.

 

(TAR-1801) 4-1-18

Initialed for Identification by Seller s, a and Buyer         ,         

Page 5 of 14

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser,
Michigan 48026    www zipLogix.com

 

 

--------------------------------------------------------------------------------

Commercial Contract – Improved Property concerning   8807 W. Sam Houston Parkway
N., Houston, Texas 77040  

 

8.

LEASES:

 

A.

Each written lease Seller is to assign to Buyer under this contract must be in
full force and effect according to its terms. Seller  may not enter  into any
new lease, fail to comply  with  any existing lease, or make any amendment or
modification to any existing lease without Buyer's written consent. Seller must
disclose, in writing, if any of the following exist at the time Seller provides
the leases to the Buyer  or subsequently occur before closing:

 

(1)

any failure by Seller to comply with Seller's obligations under the leases;

 

(2)

any circumstances under any lease that entitle the tenant to terminate the lease
or seek any offsets or damages;

 

(3)

any non-occupancy of the leased premises by a tenant;

 

(4)

any advance sums paid by a tenant under any lease;

 

(5)

any concessions, bonuses, free rents, rebates, brokerage commissions, or other
matters that affect any lease; and

 

(6)

any amounts payable under the leases that have been assigned or encumbered,
except as security for loan(s) assumed or taken subject to under this contract.

 

B.

Estoppel Certificates: See Addendum.

9.

BROKERS:

 

 

A.

The brokers to this sale are:

 

Principal Broker:

 None

 

Cooperating Broker:

 None

 

 

 

Agent:

 

 

Agent:

 

Address:

 

 

Address:

 

 

 

 

 

 

Phone & Fax:

 

 

Phone & Fax:

 

E-mail:

 

 

E-mail:

 

License No.:

 

 

License No.:

 

 

Principal Broker: (Check only one box)

 

Cooperating Broker represents Buyer.

☐   represents Seller only.

 

 

☐   represents Buyer only.

 

 

☐   is an intermediary between Seller and Buyer.

 

 

 

 

B.

Fees: (Check only (1) or (2) below.)

(Complete the Agreement Between Brokers on page 14 only if (1) is selected.)

 

☐

(1)     Seller will pay Principal Broker the fee specified by separate written
commission agreement between Principal Broker and Seller. Principal Broker will
pay Cooperating Broker the fee specified in the Agreement Between Brokers found
below the parties' signatures to this contract.

 

☐

(2)     At the closing of this sale, Seller will pay:

 

Principal Broker a total cash fee of:

 

Cooperating Broker a total cash fee of:

☐                     % of the sales price.

 

☐                    % of the sales price.

☐                                                                                                       
.

 

☐                                                                                         
.

 

 

(TAR-1801) 4-1-18

Initialed for Identification by Seller s, a and Buyer         ,         

Page 6 of 14

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser,
Michigan 48026    www zipLogix.com

 

 

--------------------------------------------------------------------------------

Commercial Contract – Improved Property concerning   8807 W. Sam Houston Parkway
N., Houston, Texas 77040  

 

The cash fees will be paid in
                                                                    County,
Texas. Seller authorizes the title company to pay the brokers from the Seller's
proceeds at closing.

NOTICE: Chapter 62, Texas Property Code, authorizes a broker to secure an earned
commission with a lien against the Property.

 

C.

The parties may not amend this Paragraph 9 without the written consent of the
brokers affected by the amendment.

10.

CLOSING:

 

A.

The date of the closing of the sale (closing date) will be on or before the
later of:

 

(1)      ☒

       45       days after the expiration of the feasibility period.

 

☐

                                    (specific date).

 

☐

                                                                                                                                                                                 

(2)      7 days after objections made under Paragraph 6D have been cured or
waived.

 

B.

If either party fails to close by the closing date, the non-defaulting party may
exercise the remedies in Paragraph 15.

 

C.

At closing, Seller will execute and deliver to Buyer, at Seller's expense, a
☐general ☒special warranty deed. The deed must include a vendor's lien if any
part of the sales price is financed. The deed must convey good and indefeasible
title to the Property and show no exceptions other than those permitted under
Paragraph 6 or other provisions of this contract. Seller must convey the
Property:

 

(1)

with no liens, assessments, or Uniform Commercial Code or other security
interests against the Property which will not be satisfied out of the sales
price, unless securing loans Buyer assumes;

 

(2)

without any assumed loans in default; and

 

(3)

with no persons in possession of any part of the Property as lessees, tenants at
sufferance, or trespassers except tenants under the written leases assigned to
Buyer under this contract.

 

D.

At closing, Seller, at Seller's expense, will also deliver to Buyer:

 

(1)

tax statements showing no delinquent taxes on the Property;

 

(2)

a bill of sale with warranties to title conveying title, free and clear of all
liens, to any personal property defined as part of the Property in Paragraph 2
or sold under this contract;

 

(3)

an assignment of all leases to or on the Property;

 

(4)

to the extent that the following items are assignable, an assignment to Buyer of
the following items as they relate to the Property or its operations:

 

(a)

licenses and permits;

 

(b)

service, utility, maintenance, management, and other contracts; and

 

(c)

warranties and guaranties;

 

(5)

a rent roll current on the day of the closing certified by Seller as true and
correct;

 

(6)

evidence that the person executing this contract is legally capable and
authorized to bind Seller;

 

(7)

an affidavit acceptable  to the title company stating that Seller is not a
foreign person  or, if Seller is  a foreign person, a written authorization for
the title company to: (i) withhold from Seller's proceeds an amount sufficient
to comply with applicable tax law; and (ii) deliver the amount to the Internal
Revenue Service together with appropriate tax forms; and

 

(8)

any notices, statements, certificates, affidavits, releases, and other documents
required by this contract, the commitment, or law necessary for the closing of
the sale and the issuance of the title policy, all of which must be completed
and executed by Seller as necessary.

 

E.

At closing, Buyer will:

 

(1)

pay the sales price in good funds acceptable to the title company;

 

(2)

deliver evidence that the person executing this contract is legally capable and
authorized to bind Buyer;

 

(3)

sign and send to each tenant in the Property a written statement that:

 

(a)

acknowledges Buyer has received and is responsible for the tenant's security
deposit; and

 

(b)

specifies the exact dollar amount of the security deposit;

 

(4)

sign an assumption of all leases then in effect; and

 

(5)

execute and deliver any notices, statements, certificates, or other documents
required by this contract or law necessary to close the sale.

 

F.

Unless the parties agree otherwise, the closing documents will be prepared by
Seller for Buyer's review.

 

(TAR-1801) 4-1-18

Initialed for Identification by Seller s, a and Buyer         ,         

Page 7 of 14

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser,
Michigan 48026    www zipLogix.com

 

 

--------------------------------------------------------------------------------

Commercial Contract – Improved Property concerning   8807 W. Sam Houston Parkway
N., Houston, Texas 77040  

 

11.

POSSESSION: Seller will deliver possession of the Property to Buyer upon closing
and funding of this sale in its present condition with any repairs Seller is
obligated to complete under this contract, ordinary wear  and tear excepted. Any
possession by Buyer before closing or by Seller after closing that is not
authorized by a separate written lease agreement is a landlord-tenant at
sufferance relationship between the parties.

12.

SPECIAL PROVISIONS: The following special provisions apply and will control in
the event of a  conflict with other provisions of this contract. (If special
provisions are contained in an Addendum, identify the Addendum here and
reference the Addendum in Paragraph 22D.)

See addendum attached hereto as Exhibit B

13.

SALES EXPENSES:

 

A.

Seller's Expenses: Seller will pay for the following at or before closing:

 

(1)

releases of existing liens, other than those liens assumed by Buyer, including
prepayment penalties and recording fees;

 

(2)

release of Seller's loan liability, if applicable;

 

(3)

tax statements or certificates;

 

(4)

preparation of the deed and any bill of sale;

 

(5)

one-half of any escrow fee;

 

(6)

costs to record any documents to cure title objections that Seller must cure;
and

 

(7)

other expenses that Seller will pay under other provisions of this contract.

 

B.

Buyer's Expenses: Buyer will pay for the following at or before closing:

 

(1)

all loan expenses and fees;

 

(2)

preparation fees of any deed of trust;

 

(3)

recording fees for the deed and any deed of trust;

 

(4)

premiums for flood and hazard insurance as may be required by Buyer's lender;

 

(5)

one-half of any escrow fee; and

 

(6)

other expenses that Buyer will pay under other provisions of this contract.

14.

PRORATIONS:

 

A.

Prorations:

 

(1)

Interest on any assumed loan, taxes, rents, and any expense reimbursements from
tenants will be prorated through the closing date.

 

(2)

If the amount of ad valorem taxes for the year in which the sale closes is not
available on the closing date, taxes will be prorated on the basis of taxes
assessed in the previous year. If the taxes for the year in which the sale
closes vary from the amount prorated at closing, the parties will adjust the
prorations when the tax statements for the year in which the sale closes become
available. This Paragraph 14A(2) survives closing.

 

(3)

If Buyer assumes a loan or is taking the Property subject to an existing lien,
Seller will transfer all reserve deposits held by the lender for the payment of
taxes, insurance premiums, and other charges to Buyer at closing and Buyer will
reimburse such amounts to Seller by an appropriate adjustment at closing.

 

B.

Rollback Taxes: If Seller's use or change in use of the Property before closing
results in the assessment of additional taxes, penalties, or interest
(assessments) for periods before closing, the assessments will be the obligation
of Seller. If this sale or Buyer's use of the Property after closing results in
additional assessments for periods before closing, the assessments will be the
obligation of Buyer. This Paragraph 14B survives closing.

 

C.

Rent and Security Deposits: At closing, Seller will tender to Buyer all security
deposits and the following advance payments received by Seller for periods after
closing: prepaid expenses, advance rental payments, and other advance payments
paid by tenants. Rents prorated to one party but received by the other party
will be remitted by the recipient to the party to whom it was prorated within 5
days after the rent is received. This Paragraph 14C survives closing.

 

(TAR-1801) 4-1-18

Initialed for Identification by Seller s, a and Buyer         ,         

Page 8 of 14

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser,
Michigan 48026    www zipLogix.com

 

 

--------------------------------------------------------------------------------

Commercial Contract – Improved Property concerning   8807 W. Sam Houston Parkway
N., Houston, Texas 77040  

 

15.

DEFAULT:

 

A.

If Buyer fails to comply with this contract, Buyer is in default and Seller, as
Seller's sole remedy(ies), may terminate this contract and receive the earnest
money, as liquidated damages for Buyer's failure except for any damages
resulting from Buyer's inspections, studies or assessments in accordance with
Paragraph 7C(4) which Seller may pursue, or

(Check if applicable)

 

☐

enforce specific performance, or seek such other relief as may be provided by
law.

 

B.

If, without fault, Seller is unable within the time allowed to deliver the
estoppel certificates, survey or the commitment, Buyer may:

 

(1)

terminate this contract and receive the earnest money, less any independent
consideration under Paragraph 7B(1), as liquidated damages and as Buyer's sole
remedy; or

 

(2)

extend the time for performance up to 15 days and the closing will be extended
as necessary.

 

C.

Except as provided in Paragraph 15B, if Seller fails to comply with this
contract, Seller is in default and Buyer may:

 

(1)

terminate this contract and receive the earnest money, less any independent
consideration under Paragraph 7B (1), as liquidated damages and as Buyer's sole
remedy; or

 

(2)

enforce specific performance, or seek such other relief as may be provided by
law, or both.

16.

CASUALTY LOSS AND CONDEMNATION:

 

A.

If any part of the Property is damaged or destroyed by fire or other casualty
after the effective date, Seller must restore the Property to its previous
condition as soon as reasonably possible and not later than the closing date.
If, without fault, Seller is unable to do so, Buyer may:

 

(1)

terminate this contract and the earnest money, less any independent
consideration under Paragraph 7B(1), will be refunded to Buyer;

 

(2)

extend the time for performance up to 15 days and closing will be extended as
necessary; or

 

(3)

accept at closing: (i) the Property in its damaged condition; (ii) an assignment
of any insurance proceeds Seller is entitled to receive along with the insurer's
consent to the assignment; and (iii) a credit to the sales price in the amount
of any unpaid deductible under the policy for the loss.

 

B.

If before closing, condemnation proceedings are commenced against any part of
the Property, Buyer may:

 

(1)

terminate this contract by providing written notice to Seller within 15 days
after Buyer is advised of the condemnation proceedings and the earnest money,
less any independent consideration under Paragraph 7B(1), will be refunded to
Buyer; or

 

(2)

appear and defend the condemnation proceedings and any award will, at Buyer's
election, belong to: (a) Seller and the sales price will be reduced by the same
amount; or (b) Buyer and the sales price will not be reduced.

17.

ATTORNEY'S FEES: If Buyer, Seller, any broker, or the title company is a
prevailing party in any legal proceeding brought under or with relation to this
contract or this transaction, such party is entitled to recover from the
non-prevailing parties all costs of such proceeding and reasonable attorney's
fees. This Paragraph 17 survives termination of this contract.

18.

ESCROW:

 

A.

At closing, the earnest money will be applied first to any cash down payment,
then to Buyer's closing costs, and any excess will be refunded to Buyer. If no
closing occurs, the title company may require payment of unpaid expenses
incurred on behalf of the parties and a written release of liability of the
title company from all parties.

 

B.

If one party makes written demand for the earnest money, the title company will
give notice of the demand by providing to the other party a copy of the demand.
If the title company does not receive written objection to the demand from the
other party within 15 days  after the date the title company sent the demand to
the other party, the title company may disburse the earnest money to the party
making demand, reduced by the amount of unpaid expenses incurred on behalf of
the party receiving the earnest money and the title company may pay the same to
the creditors.

 

C.

The title company will deduct any independent consideration under Paragraph
7B(1) before disbursing any earnest money to Buyer and will pay the independent
consideration to Seller.

 

(TAR-1801) 4-1-18

Initialed for Identification by Seller s, a and Buyer         ,         

Page 9 of 14

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser,
Michigan 48026    www zipLogix.com

 

 

--------------------------------------------------------------------------------

Commercial Contract – Improved Property concerning   8807 W. Sam Houston Parkway
N., Houston, Texas 77040  

 

 

D.

If the title company complies with this Paragraph 18, each party hereby releases
the title company from all claims related to the disbursal of the earnest money.

 

E.

Notices under this Paragraph 18 must be sent by certified mail, return receipt
requested. Notices to the title company are effective upon receipt by the title
company.

 

F.

Any party who wrongfully fails or refuses to sign a release acceptable to the
title company within 7 days after receipt of the request will be liable to the
other party for: (i) damages; (ii) the earnest money; (iii) reasonable
attorney's fees; and (iv) all costs of suit.

 

G.

☐ Seller ☐ Buyer intend(s) to complete this transaction as a part of an exchange
of like-kind properties in accordance with Section 1031 of the Internal Revenue
Code, as amended. All expenses in connection with the contemplated exchange will
be paid by the exchanging party. The other party will not incur any expense or
liability with respect to the exchange. The parties agree to cooperate fully and
in good faith to arrange and consummate the exchange so as to comply to the
maximum extent feasible with the provisions of Section 1031 of the Internal
Revenue Code. The other provisions of this contract will not be affected in the
event the contemplated exchange fails to occur.

19.

MATERIAL FACTS: To the best of Seller's knowledge and belief: (Check only one
box.)

☐

A.     Seller is not aware of any material defects to the Property except as
stated in the attached Commercial Property Condition Statement (TAR-1408).

☒

B.     Except as otherwise provided in this contract, Seller is not aware of:

 

(1)

any subsurface: structures, pits, waste, springs, or improvements;

 

(2)

any pending or threatened litigation, condemnation, or assessment affecting the
Property;

 

(3)

any environmental hazards or conditions that materially affect the Property;

 

(4)

whether the Property is or has been used for the storage or disposal of
hazardous materials or toxic waste, a dump site or landfill, or any underground
tanks or containers;

 

(5)

whether radon, asbestos containing materials, urea-formaldehyde foam insulation,
lead-based  paint, toxic mold (to the extent that it adversely affects the
health of ordinary occupants), or other pollutants or contaminants of any nature
now exist or ever existed on the Property;

 

(6)

any wetlands, as defined by federal or state law or regulation, on the Property;

 

(7)

any threatened or endangered species or their habitat on the Property;

 

(8)

any present or past infestation of wood-destroying insects in the Property's
improvements;

 

(9)

any contemplated material changes to the Property or surrounding area that would
materially and detrimentally affect the ordinary use of the Property;

 

(10)

any material physical defects in the improvements on the Property; or

 

(11)

any condition on the Property that violates any law or ordinance.

(Describe any exceptions to (1)-(11) in Paragraph 12 or an addendum.)

20.

NOTICES: All notices between the parties under this contract must be in writing
and are effective when hand-delivered, mailed by certified mail return receipt
requested, or sent by facsimile transmission to the parties addresses or
facsimile numbers stated in Paragraph 1. The parties will send copies of any
notices to the broker representing the party to whom the notices are sent.

☒         A.

Seller also consents to receive any notices by e-mail at Seller's e-mail address
stated in Paragraph  1.

☒         B.

Buyer also consents to receive any notices by e-mail at Buyer's e-mail address
stated in Paragraph 1.

21.

DISPUTE RESOLUTION: The parties agree to negotiate in good faith in an effort to
resolve any dispute related to this contract that may arise. If the dispute
cannot be resolved by negotiation, the parties will submit the dispute to
mediation before resorting  to arbitration  or litigation  and will
equally  share the costs of a mutually acceptable mediator. This paragraph
survives termination of this contract.  This paragraph does not preclude a party
from seeking equitable relief from a court of competent jurisdiction.

 

(TAR-1801) 4-1-18

Initialed for Identification by Seller s, a and Buyer         ,         

Page 10 of 14

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser,
Michigan 48026    www zipLogix.com

 

 

--------------------------------------------------------------------------------

Commercial Contract – Improved Property concerning   8807 W. Sam Houston Parkway
N., Houston, Texas 77040  

 

22.

AGREEMENT OF THE PARTIES:

 

A.

This contract is binding on the parties, their heirs, executors,
representatives, successors, and permitted assigns. This contract is to be
construed in accordance with the laws of the State of Texas. If any term or
condition of this contract shall be held to be invalid or unenforceable, the
remainder of this contract shall not be affected thereby.

 

B.

This contract contains the entire agreement of the parties and may not be
changed except in writing.

 

C.

If this contract is executed in a number of identical counterparts, each
counterpart is an original and all counterparts, collectively, constitute one
agreement.

 

D.

Addenda which are part of this contract are: (Check all that apply.)

 

☒

(1)       Property Description Exhibit identified in Paragraph 2;

 

☐

(2)       Commercial Contract Condominium Addendum (TAR-1930) or (TAR-1946);

 

☐

(3)       Commercial Contract Financing Addendum (TAR-1931);

 

☐

(4)       Commercial Property Condition Statement (TAR-1408);

 

☐

(5)       Commercial Contract Addendum for Special Provisions (TAR-1940);

 

☐

(6)       Addendum for Seller's Disclosure of Information on Lead-Based Paint
and Lead-Based Paint Hazards (TAR-1906);

 

☐

(7)       Notice to Purchaser of Real Property in a Water District (MUD);

 

☐

(8)       Addendum for Coastal Area Property (TAR-1915);

 

☐

(9)       Addendum for Property Located Seaward of the Gulf lntracoastal
Waterway (TAR-1916);

 

☐

(10)      Information About Brokerage Services (TAR-2501); and

 

☐

(11)      Information About Mineral Clauses in Contract Forms (TAR-2509); and

☒    (12)      Special provisions attached hereto as Exhibit B                                                                                                                                                                                                       

(Note: Counsel for the Texas Association of REALTORS® (TAR) has determined that
any of the foregoing addenda which are promulgated by the Texas Real Estate
Commission (TREC) or published by TAR are appropriate for use with this form.)

 

E.

Buyer ☒ may ☐ may not assign this contract to an affiliate. If Buyer assigns
this contract, Buyer will be relieved of any future liability under this
contract only if the assignee assumes, in writing, all of Buyer's obligations
under this contract.

23.

TIME: Time is of the essence in this contract. The parties require strict
compliance with the times for performance. If the last day to perform under a
provision of this contract falls on a Saturday,  Sunday, or legal holiday, the
time for performance is extended until the end of the next day which is not a
Saturday, Sunday, or legal holiday.

24.

EFFECTIVE DATE: The effective date of this contract for the purpose  of
performance  of all obligations  is the date the title company receipts this
contract after all parties execute this contract.

25.

ADDITIONAL NOTICES:

 

A.

Buyer should have an abstract covering the Property examined by an attorney of
Buyer's selection, or Buyer should be furnished with or obtain a title policy.

 

B.

If the Property is situated in a utility or other statutorily created district
providing water, sewer, drainage, or flood control facilities and services,
Chapter 49, Texas Water Code, requires Seller to deliver and Buyer to sign the
statutory notice relating to the tax rate, bonded indebtedness, or standby fees
of the district before final execution of this contract.

 

(TAR-1801) 4-1-18

Initialed for Identification by Seller s, a and Buyer         ,         

Page 11 of 14

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser,
Michigan 48026    www zipLogix.com

 

 

--------------------------------------------------------------------------------

Commercial Contract – Improved Property concerning   8807 W. Sam Houston Parkway
N., Houston, Texas 77040  

 

 

C.

Notice Required by §13.257, Water Code: "The real property, described below,
that you are about to purchase may be located in a certificated water or sewer
service area, which is authorized by law to provide water or sewer service to
the properties in the certificated area. If your property is located in a
certificated area there may be special costs or charges that you will be
required to pay before you can receive water or sewer service. There may be a
period required to construct lines or other facilities necessary to provide
water or sewer service to your property. You are advised to determine if the
property is in a certificated area and contact the utility service provider to
determine  the cost that you  will be required to pay and the period, if any,
that is required to provide water or sewer service to your property. The
undersigned purchaser hereby acknowledges receipt of the foregoing notice at or
before the execution of a binding contract for the purchase of the real property
described in the notice or at closing of purchase of the real property." The
real property is described in Paragraph 2 of this contract.

 

D.

If the Property adjoins or shares a common boundary with the
tidally  influenced  submerged  lands of the state, §33.135, Texas Natural
Resources  Code, requires  a notice regarding  coastal area property to be
included as part of this contract (the Addendum for Coastal Area Property
(TAR-1915) may be used).

 

E.

If the Property is located seaward of the Gulf lntracoastal Waterway, §61.025,
Texas Natural Resources Code, requires a notice regarding the seaward location
of the Property to be included as part of this contract (the Addendum for
Property Located Seaward of the Gulf lntracoastal Waterway (TAR-1916) may be
used).

 

F.

If the Property is located outside the limits of a municipality, the
Property  may  now or later be included in the extra-territorial jurisdiction
(ETJ) of a municipality and may now or later be subject  to annexation by the
municipality. Each municipality maintains a map that depicts its boundaries and
ETJ.  To determine if the Property is located within a municipality's ETJ, Buyer
should contact all municipalities located in the general proximity of the
Property for further information.

 

G.

If apartments or other residential units are on the Property and the units were
built before 1978, federal law requires a lead-based paint and hazard disclosure
statement to be made part of this contract (the Addendum for Seller's Disclosure
of Information on Lead-Based Paint and Lead-Based Paint Hazards (TAR-1906) may
be used).

 

 

 

(TAR-1801) 4-1-18

Initialed for Identification by Seller s, a and Buyer         ,         

Page 12 of 14

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser,
Michigan 48026    www zipLogix.com

 

 

--------------------------------------------------------------------------------

Commercial Contract – Improved Property concerning   8807 W. Sam Houston Parkway
N., Houston, Texas 77040  

 

 

H.

Section 1958.154, Occupations Code requires Seller to provide Buyer a copy of
any mold remediation certificate issued for the Property during the 5 years
preceding the date the Seller sells the Property.

 

I.

Brokers are not qualified to perform property inspections, surveys, engineering
studies, environmental assessments, or inspections to determine compliance with
zoning, governmental regulations, or laws. Buyer should seek experts to perform
such services. Buyer should review local building codes, ordinances and other
applicable laws to determine their effect on the Property. Selection of experts,
inspectors, and repairmen is the responsibility of Buyer  and not the
brokers.  Brokers  are not qualified to determine the credit worthiness of the
parties.

 

J.

NOTICE OF WATER LEVEL FLUCTUATIONS: If the Property adjoins an impoundment of
water, including a reservoir or lake, constructed and maintained under Chapter
11, Water Code, that has a storage capacity of at least 5,000 acre-feet at the
impoundment's normal operating level, Seller hereby notifies Buyer: "The water
level of the impoundment of water adjoining the Property  fluctuates  for
various reasons, including as a result of: (1) an entity lawfully exercising its
right to use the water stored in the impoundment; or (2) drought or flood
conditions."

 

K.

LICENSE HOLDER DISCLOSURE: Texas law requires a real estate license holder who
is a party to a transaction  or acting on behalf of a spouse, parent, child,
business entity in which the license holder owns more than 10%, or a trust for
which the license holder acts as a trustee or of which the license holder or the
license holder's spouse, parent or child is a beneficiary, to notify the other
party in writing before entering into a contract of sale. Disclose if
applicable:
                                                                                                                         .

26.

CONTRACT AS OFFER: The execution of this contract by the first party constitutes
an offer to buy or sell the Property. Unless the other party accepts the offer
by 5:00 p.m., in the time zone in which the Property is located, on
                           , the offer will lapse and become null and void.

READ THIS CONTRACT CAREFULLY. The brokers and agents make no representation or
recommendation as to the legal sufficiency, legal effect, or tax consequences of
this document or transaction. CONSULT your attorney BEFORE signing.

 

Seller:

NewQuest Office Park-Partenership 49, L.P.   

 

Buyer:

Allegiance Bank

 

 

 

 

 

By:

NewQuest Office Park-Partnership 49 Genpar, LLC

 

 

 

 

its General Parter

 

 

 

By:

 

 

By:

 

 

By (signature):

 

 

 

By (signature):

/s/ Ray Vitulli

 

Printed Name:

 

 

 

Printed Name:

Ray Vitulli

 

Title:

Manager

 

 

Title:

President and COO

 

 

 

 

 

 

 

By:

 

 

By:

 

 

By (signature):

/s/ Steven D. Alvis

 

 

By (signature):

 

 

Printed Name:

Steven D. Alvis

 

 

Printed Name:

 

 

Title:

Manager

 

 

Title:

 

 

 

 

 

(TAR-1801) 4-1-18

 

Page 13 of 14

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser,
Michigan 48026    www zipLogix.com

 

 

--------------------------------------------------------------------------------

Commercial Contract – Improved Property concerning   8807 W. Sam Houston Parkway
N., Houston, Texas 77040  

 

 

AGREEMENT BETWEEN BROKERS

(use only if Paragraph 9B(1) is effective)

Principal Broker agrees to
pay                                                                                                                   
(Cooperating Broker) a fee when the Principal Broker’s fee is received. The fee
to be paid to Cooperating Broker will be:

☐  $                                           , or

☐                        % of the sales price, or

☐                        % of the Principal Broker’s fee.

The title company is authorized and directed to pay Cooperating Broker from
Principal Broker's fee at closing. This Agreement Between Brokers supersedes any
prior offers and agreements for compensation between brokers.

 

Principal Broker:

 

 

 

Cooperating Broker:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

ATTORNEYS

 

 

 

 

 

 

 

 

 

Seller’s attorney:

 

Leona Hammill

 

Buyer’s attorney:

 

Jim Hamilton/Jim Lombardi

 

 

 

c/o NewQuest Properties

 

 

 

Ross, Banks, May, Cron & Cavin, P.C.

 

Address:

 

  8827 W Sam Houston Parkway N # 200

 

Address:

 

        7700 San Felipe, Suite 550

 

 

 

        Houston, TX 77040

 

 

 

        Houston, TX 77063

 

Phone & Fax:

 

281-477-4368

 

Phone & Fax:

 

   713-626-1200 Ext 4143

 

Email:

 

Ihammill@newquest.com

 

Email:

 

jhamilton@rossbanks.com & jlombardi@rossbanks.com

 

 

 

 

 

Seller’s attorney requests copies of documents, notices, and other information:

 

Buyer’s attorney requests copies of documents, notices, and other information:

 

⌧

 

the title company sends to Seller.

 

⌧

 

the title company sends to Buyer.

 

⌧

 

Buyer sends to Seller.

 

⌧

 

Seller sends to Buyer.

 

 

ESCROW RECEIPT

The title company acknowledges receipt of:

☐  A. the contract on this
day                                                         (effective date);

☐  B. earnest money in the amount of $
10,000.00                                    in  the form of
                                                         

         on                                            .

Title company:

Texas State Title, LLC

 

Address:

8827 W Sam Houston Parkway N #100

 

 

 

 

 

Houston, TX 77040

 

By:

/s/ Cody Sobieski

 

Phone & Fax:

281-640-7660

 

 

 

 

 

Assigned file number (GF#):

 

 

E-mail:

csobieski@texasstatetitle.com

 

 

 

 

 

 

 

 

 

(TAR-1801) 4-1-18

 

Page 14 of 14

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser,
Michigan 48026    www zipLogix.com

 

 

--------------------------------------------------------------------------------

 

EXHIBIT “A”

8807 W. Sam Houston Pkwy N.

1.9715 Acres•in the J. D. Egbert Survey, Abstract N. 246,

Harris County, Texas

A FIELD NOTE DESCRIPTION of 1.9715 acres (85,878 square feet) of land in the J.
D. Egbert Survey, Abstract No. 246, Harris County, Texas; said 1.9715 acre tract
being all of a tract of land conveyed to A-K-S-L 49 Beltway 8, L.P., as recorded
under Harris County Clerk’s File No. V408951, being out of a 6.9874 acre tract
of land conveyed to A-K-S-L 49 Beltway 8, L.P., as recorded under Harris County
Clerk’s File No. V407887 and being out of Restricted Reserve “A”, Block 1, New
Quest, according to the map or plat recorded in Film Code No. 529124 of the
Harris County Map Records; said tract being more particularly described by metes
and bounds as follows with the bearings being based on the south line of
Westbridge Plaza, Section Two, according to the map or plat recorded in Film
Code No. 418056 of the Harris County Map Records, the bearing being South 80°
35' 39" East:

COMMENCING FOR REFERENCE at a 5/8-inch iron rod with cap found in the west
right-of-way line of Sam Houston Tollway (Beltway 8, Width Varies), as recorded
under Harris County Clerk’s File No. L766661 for the southeast corner of said
Westbridge Plaza, Section Two and for the northeast corner of said New Quest;

THENCE, In a southerly direction with the west right-of-way line of said Sam
Houston Tollway and with a curve to the right having a radius of 2,264.83 feet,
a central angle of 17° 02' 08", a length of 673.39 feet and a chord bearing
South 20° 20' 54" East – 670.91 feet to a cut “x” set for the northeast corner
and POINT OF BEGINNING of this tract;

THENCE, South 00° 55' 25" East – 206.39 feet with the west right-of-way line of
said Sam Houston Tollway to a 5/8-inch iron rod with cap stamped “T.E.A.M.” set
for the north end of the cutback at the intersection of the west right-of-way
line of said Sam Houston Tollway with the north right-of-way line of Westwillow
Drive (60 feet wide), as recorded in Film Code No. 381035 of the Harris County
Map Records and for the most easterly southeast corner of this tract;

THENCE, South 44° 12' 53" West – 21.16 feet with said cutback to a 5/8-inch iron
rod with cap stamped “T.E.A.M.” set in the north right-of-way line of said
Westwillow Drive for the most southerly southeast corner of this tract;

THENCE, South 89° 21' 10" West – 385.00 feet with the north right-of-way line of
said Westwillow Drive to a 3/4-inch iron rod found for the southeast corner of
Block 2, Westbridge, Section Two, according to the map or plat recorded in Film
Code No. 381035 of the Harris County Map Records and for the southwest corner of
this tract;

THENCE, North 00° 55' 25" West - 182.79 feet with the east line of said Block 2,
Westbridge, Section Two to a 5/8-inch iron rod found for a northwest of this
tract;

THENCE, North 83° 50' 17"•East - 115.68 feet to a cut “x” set for an interior
corner of this tract;

THENCE, North 06° 09' 43" West - 33.47 feet to a cut “x” set for a northwest
corner of this tract;

THENCE, North 84°39' 16" East - 159.44 feet to a 5/8 inch iron rod with cap
stamped “T.E.A.M.” set for a northeast corner of this tract;

THENCE, South 06° 09' 43'' East - 31.20 feet to a cut “x” set for an interior
corner of this tract;

THENCE, North 83° 50' 17" East - 126.57 feet to the POINT OF BEGINNING and
containing 1.9715 acres (85,878 square feet) of land.

 

 

 

--------------------------------------------------------------------------------

 

 

[gyxtiad0mysm000002.jpg]

 

11/2/2015

Information About Brokerage Services

Texas law requires all real estate licensees to give the following information
about

brokerage services to prospective buyers, tenants, sellers and landlords.

 

 

 

 

TYPES OF REAL ESTATE LICENSE HOLDERS:

•

A BROKER is responsible for all brokerage activities, including acts performed
by sales agents sponsored by the broker.

•

A SALES AGENT must be sponsored by a broker and works with clients on behalf of
the broker.

A BROKER'S MINIMUM DUTIES REQUIRED BY LAW (A client is the person or party that
the broker represents):

•

Put the interests of the client above all others, including the broker's own
interests;

•

Inform the client of any material information about the property or transaction
received by the broker;

•

Answer the client's questions and present any offer to or counter-offer from the
client; and

•

Treat all parties to a real estate transaction honestly and fairly.

A LICENSE HOLDER CAN REPRESENT A PARTY IN A REAL ESTATE TRANSACTION:

AS AGENT FOR OWNER (SELLER/LANDLORD): The broker becomes the property owner's
agent through an agreement with the owner, usually in a written listing to sell
or property management agreement. An owner's agent must perform the broker's
minimum duties above and must inform the owner of any material information about
the property or transaction known by the agent, including information disclosed
to the agent or subagent by the buyer or buyer's agent.

AS AGENT FOR BUYER/TENANT: The broker becomes the buyer/tenant's agent by
agreeing to represent the buyer, usually through a written representation
agreement. A buyer's agent must perform the broker's minimum duties above and
must inform the buyer of any material information about the property or
transaction known by the agent, including information disclosed to the agent by
the seller or seller's agent.

AS AGENT FOR BOTH - INTERMEDIARY: To act as an intermediary between the parties
the broker must first obtain the written agreement of each party to the
transaction. The written agreement must state who will pay the broker and, in
conspicuous bold or underlined print, set forth the broker's obligations as an
intermediary. A broker who acts as an intermediary:

•

Must treat all parties to the transaction impartially and fairly;

•

May, with the parties' written consent, appoint a different license holder
associated with the broker to each party (owner and buyer) to communicate with,
provide opinions and advice to, and carry out the instructions of each party to
the transaction.

•

Must not, unless specifically authorized in writing to do so by the party,
disclose:

 

o

that the owner will accept a price less than the written asking price;

 

o

that the buyer/tenant will pay a price greater than the price submitted in a
written offer; and

 

o

any coincidental information or any other information that a party specifically
instructs the broker in writing not to disclose, unless required to do so by
law.

AS SUBAGENT: A license holder acts as a subagent when aiding a buyer in a
transaction without an agreement to represent the buyer. A subagent can assist
the buyer but does not represent the buyer and must place the interests of the
owner first.

TO AVOID DISPUTES, ALL AGREEMENTS BETWEEN YOU AND A BROKER SHOULD BE IN WRITING
AND CLEARLY ESTABLISH:

•

The broker's duties and responsibilities to you, and your obligations under the
representation agreement.

•

Who will pay the broker for services provided to you, when payment will be made
and how the payment will be calculated.

LICENSE HOLDER CONTACT INFORMATION: This notice is being provided for
information purposes. It does not create an obligation for you to use the
broker's services. Please acknowledge receipt of this notice below and retain a
copy for your records.

 

Home Asset, Inc., dba NewQuest Properties

 

420076

 

-

 

(281)477-4300

Licensed Broker /Broker Firm Name or

Primary Assumed Business Name

 

License No.

 

Email

 

Phone

H. Dean Lane, Jr.

 

366134

 

dlane@newquest.com

 

(281)477-4300

Designated Broker of Firm

 

License No.

 

Email

 

Phone

H. Dean Lane, Jr.

 

366134

 

dlane@newquest.com

 

(281)477-4300

Licensed Supervisor of Sales Agent/Associate

 

License No.

 

Email

 

Phone

 

 

 

 

 

 

 

Sales Agent/Associate's Name

 

License No.

 

Email

 

Phone

 

 

 

Buyer/Tenant/Seller/Landlord Initials

Date

 

 

 

 

Regulated by the Texas Real Estate Commission

Information available at www.trec.texas.gov

 

IABS 1-0 Date

NewQuest Properties 8827 W. Sam Houston Pkwy. Houston, TX 77040

 

Phone: 281.477.4300

Fax: 281.477.4399

IABS

Ori Fitzgerald

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLoqix.com

 

 

 

 

--------------------------------------------------------------------------------

 

ADDENDUM TO

COMMERCIAL CONTRACT - IMPROVED PROPERTY

EXECUTED BY AND BETWEEN

NEWQUEST OFFICE PARK-PARTNERSHIP 49, L.P. ("SELLER")

AND

ALLEGIANCE BANK ("BUYER")

NOTWITHSTANDING, anything to the contrary contained in the above-referenced
Commercial Contract - Improved Property (attached hereto, the "Contract"), Buyer
and Seller hereby agree as follows:

1.

AS IS, WHERE IS.Paragraph 7(A) to the Contract is deleted in its entirety and
replaced with the following:

BUYER ACKNOWLEDGES THAT THE PROPERTY INFORMATION DELIVERED OR TO BE DELIVERED BY
SELLER OR ITS AGENTS OR CONSULTANTS TO BUYER IS BEING MADE AVAILABLE SOLELY AS
AN ACCOMMODATION TO BUYER AND MAY NOT BE RELIED UPON BY BUYER IN CONNECTION WITH
THE PURCHASE OF THE PROPERTY. BUYER AGREES THAT SELLER SHALL HAVE NO LIABILITY
OR OBLIGATION WHATSOEVER FOR ANY INACCURACY IN OR OMISSION FROM ANY REPORT.
BUYER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO THE EXPIRATION OF THE FEASIBILITY
PERIOD, ITS OWN INVESTIGATION OF THE PHYSICAL CONDITION OF THE PROPERTY TO THE
EXTENT BUYER DEEMS SUCH AN INVESTIGATION TO BE NECESSARY OR APPROPRIATE.

EXCEPT AS EXPRESSLY SET FORTH IN THE CONTRACT AND IN THE CLOSING DOCUMENTS TO BE
EXECUTED IN CONNECTION HEREWITH (THE "CLOSING DOCUMENTS"), IT IS UNDERSTOOD AND
AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE SUBJECT PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.

BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY TO
BUYER AND BUYER SHALL ACCEPT THE SUBJECT PROPERTY "AS IS, WHERE IS, WITH ALL
FAULTS", EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THE CONTRACT AND
IN THE CLOSING DOCUMENTS. BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER
IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE SUBJECT PROPERTY OR
RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION, OFFERING PACKAGES
DISTRIBUTED WITH RESPECT TO THE SUBJECT PROPERTY) MADE OR FURNISHED BY SELLER,
OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT
SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING,
UNLESS SPECIFICALLY SET FORTH IN THE CONTRACT AND IN THE CLOSING DOCUMENTS.
BUYER ALSO ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT
THAT THE SUBJECT PROPERTY IS BEING SOLD "AS­IS."

BUYER REPRESENTS TO SELLER THAT BUYER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO
CLOSING, SUCH INVESTIGATIONS AND WILL RELY SOLELY UPON BUYER'S INVESTIGATIONS OF
THE SUBJECT PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY OR DESIRABLE TO
SATISFY ITSELF AS TO THE CONDITION OF THE SUBJECT PROPERTY AND THE EXISTENCE OR
NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR
TOXIC SUBSTANCES ON OR DISCHARGED FROM THE SUBJECT PROPERTY, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THE CONTRACT AND IN THE CLOSING DOCUMENTS. UPON CLOSING, BUYER SHALL ASSUME
THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER'S
INVESTIGATIONS, AND BUYER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER'S PARTNERS OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS' FEES) OF ANY
AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED
OR ALLEGED AGAINST SELLER (AND SELLER'S PARTNERS, OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS AND
ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING
THE SUBJECT PROPERTY, OTHER THAN A BREACH OF SELLER'S WARRANTIES,
REPRESENTATIONS AND COVENANTS CONTAINED IN THE CONTRACT AND IN THE CLOSING
DOCUMENTS.

1

ADDENDUM to Commercial Contract-Improved Property

--------------------------------------------------------------------------------

 

2.

Estoppel Certificates. Paragraph 8(B) of the Contract is deleted in its entirety
and replaced with the following:

Prior to the closing, Seller will deliver to Buyer estoppel certificates signed
no earlier than the effective date, by each tenant that leases space in the
Property. The estoppel certificates may be in the form attached to the
applicable lease or a form reasonably acceptable to Buyer. If despite Seller's
diligent efforts to obtain the tenant estoppels, Seller is unable to obtain all
of the requested estoppels, then in lieu of the tenant estoppels, Seller may
provide a Seller estoppel, which Seller estoppel shall be null and void upon
receipt of the applicable tenant estoppel.

3.

Brokers: The following provision is added as Paragraph 9(D) to the Contract:

Seller and Buyer each hereby represent and warrant to the other that it has not
engaged the services of any agent, broker or other similar party in connection
with this transaction. Each party agrees to indemnify and hold the other
harmless from and against any and all claims, demands or the cost and expense
thereof, including reasonable attorneys' fees, arising out of any brokerage
commission, fee or other compensation due or alleged to be due any other agent,
broker, or other similar party claiming by, through, or under the indemnifying
party in connection with this Contract based upon an agreement alleged to have
been made or other action alleged to have been made or other action alleged to
have been taken by the indemnifying party.

SELLER HAS DISCLOSED, AND BUYER HEREBY ACKNOWLEDGES, THAT ONE OR ALL OF THE
PRINCIPALS OF HOME ASSET, INC. D/B/A NEWQUEST PROPERTIES ARE LICENSED REAL
ESTATE BROKERS OR SALES AGENTS WHO MAY OWN AN OWNERSHIP INTEREST IN SELLER.

This Section shall survive the Closing.

4.        Mineral Estate. Conveyance of the Property from Seller to Buyer shall
not include, and the deed delivered at closing shall reserve to Seller, Seller's
interest, if any, in the mineral estate, including without limitation, all oil,
gas, lignite, coal and other hydrocarbon substances and minerals located in, on
or under, or that may be produced from the Property. The provisions of this
Paragraph 4 shall survive Closing.

5.        Tax Parcels. As of the Effective Date, the Property may or may not be
a separately assessed tax parcel. Following closing, Seller shall cooperate with
Buyer to request that the Property be separately assessed by the applicable
taxing authorities.

6.        Existing Restrictive Covenant, Easement and Right-of-Way Documents.
The Property may be subject to existing restrictive covenant, easement and
right-of-way documents that have been recorded in the public records of the
county in which the Property is located, and which may authorize the levying of
certain annual and special assessments.

7.        Restrictions, Maintenance and Review Standards, and Easements. The
Property will be subject to certain restrictions and prohibited uses, including
but not limited to, architectural approval by the Seller regarding site plans,
exterior renovations, and landscaping, and certain maintenance standards. The
Property will also be subject to and benefitted by certain easements, which may
include, but are not limited to, detention, utilities, trash and recycling
locations, vehicular and pedestrian ingress and egress (but not parking). Along
with Seller's remaining adjacent property, the Property shall be restricted to
general office use. The Property will have available parking equivalent to the
City of Houston parking requirements. There will be no cross parking between the
Property and the Seller's remaining adjacent property, except for the existing
two leases that generally reference access to unreserved spaces in the "NewQuest
Office Park," so long as their leases remain in effect, however, Seller agrees,
to the extent Seller has the right to approve an extension or renewal, not to
extend or renew a lease to include rights to park on Buyer's tract beyond the
existing term.

Prior to closing, Seller and Buyer shall mutually agree upon a document or
series of documents in recordable format that defines all of the restrictions,
maintenance and review standards, and easements.

2

ADDENDUM to Commercial Contract-Improved Property

--------------------------------------------------------------------------------

 

8.        Seller's Right of First Refusal. At Closing, Buyer shall grant to
Seller a right of first refusal in accordance with the following provisions. If
at any time Buyer receives a bona fide offer to purchase all or any portion of
the Property (as a standalone sale and not as part of the purchase of multiple
properties in a portfolio, or as part of a sale and lease back transaction to an
affiliate of Buyer), which offer Buyer intends to accept (herein, the "Offer"),
Buyer shall not sell all or any portion of the Property without first offering
same to Seller on the terms and conditions set forth in the Offer. Prior to
accepting such Offer, Buyer shall deliver to Seller a written summary thereof,
which summary shall set forth the principal terms and conditions of the proposed
sale and the name of the proposed buyer, together with a true and correct copy
of the Offer, which offer must be a written contract of sale executed by a buyer
who is ready, willing and able to perform. Seller shall have ten (10) days after
actual receipt by Seller of such written notice within which to give Buyer
written notice that Seller desires to exercise its right to purchase the
Property (or portion thereof which is the subject matter of such Offer) on the
same terms and conditions as set forth in such Offer or to refuse such right. If
Seller gives notice of its exercise of the right to purchase, the parties shall
be deemed to have entered into a binding contract for the purchase and sale of
such interest in the Property (or portion thereof which is the subject matter of
such offer) on the same terms and conditions contained in the Offer. In the
event Seller fails to give any notice to Buyer within such ten (10) day period,
Seller shall be conclusively deemed to have waived its right to purchase the
Property (or portion thereof which is the subject matter of such Offer) with
respect to the Offer to purchase described in such Offer. However, if Buyer does
not sell the Property (or portion thereof which is the subject matter of such
offer) to the person or entity named in such notice within one hundred eighty
(180) days after the delivery of such notice to Seller, then no sale of all or
any portion of the Property may be made to such person or entity or to any other
person or entity unless Buyer again complies with the provisions of this
Paragraph 8. The provisions of this Paragraph 8 shall be memorialized in a Right
of First Refusal Agreement (herein so called) to be agreed upon by Seller and
Buyer prior to the expiration of the Feasibility Period (but incorporating the
salient business terms set forth herein) and executed and delivered by Seller
and Buyer at Closing and recorded in the Official Public Records of Real
Property of Harris County, Texas. Notwithstanding anything to the contrary
contained herein, the covenants and agreements set forth in this Paragraph 8
shall expressly survive Closing.

9.        Buyer's Right of First Refusal. At Closing, Seller shall grant to
Buyer a right of first refusal in accordance with the following provisions. If
at any time Seller receives a bona fide offer to purchase all or any portion of
the property commonly known as 8847 and 8827 West Sam Houston Parkway North and
described in Schedule 1 to this Addendum "Seller Property" (as a standalone sale
and not as part of the purchase of multiple properties in a portfolio, or as
part of a sale and lease back transaction to an affiliate of Seller), which
offer Seller intends to accept (herein, the "Offer"), Seller shall not sell all
or any portion of the Seller Property without first offering same to Buyer on
the terms and conditions set forth in the Offer. Prior to accepting such Offer,
Seller shall deliver to Buyer a written summary thereof, which summary shall set
forth the principal terms and conditions of the proposed sale and the name of
the proposed buyer, together with a true and correct copy of the Offer, which
offer must be a written contract of sale executed by a buyer who is ready,
willing and able to perform. Buyer shall have ten (10) days after actual receipt
by Buyer of such written notice within which to give Seller written notice that
Buyer desires to exercise its right to purchase the Seller Property (or portion
thereof which is the subject matter of such Offer) on the same terms and
conditions as set forth in such Offer or to refuse such right. If Buyer gives
notice of its exercise of the right to purchase, the parties shall be deemed to
have entered into a binding contract for the purchase and sale of such interest
in the Seller Property (or portion thereof which is the subject matter of such
offer) on the same terms and conditions contained in the Offer. In the event
Buyer fails to give any notice to Seller within such ten (10) day period, Buyer
shall be conclusively deemed to have waived its right to purchase the Seller
Property (or portion thereof which is the subject matter of such Offer) with
respect to the Offer to purchase described in such Offer. However, if Seller
does not sell the Seller Property (or portion thereof which is the subject
matter of such offer) to the person or entity named in such notice within one
hundred eighty (180) days after the delivery of such notice to Buyer, then no
sale of all or any portion of the Seller Property may be made to such person or
entity or to any other person or entity unless Buyer again complies with the
provisions of this Paragraph 9. The provisions of this Paragraph 9 shall be
memorialized in a Right of First Refusal Agreement (herein so called) to be
agreed upon by Seller and Buyer prior to the expiration of the Feasibility
Period (but incorporating the salient business terms set forth herein) and
executed and delivered by Seller and Buyer at Closing and recorded in the
Official Public Records of Real Property of Harris County, Texas.
Notwithstanding anything to the contrary contained herein, the covenants and
agreements set forth in this Paragraph 9 shall expressly survive Closing.

10.        No Personal Liability. None of the officers, directors, employees, or
agents of Seller or Buyer shall be personally or individually liable, in any
manner whatsoever, for any debt, act, omission, or obligation of Seller or
Buyer, respectfully.

11.        Waiver of Damages. EXCEPT AS EXPRESSLY PROVIDED IN THIS CONTRACT WITH
RESPECT TO LIQUIDATED DAMAGES OR RECOVERY OF ATTORNEY'S FEES, IN NO EVENT SHALL
EITHER PARTY EVER BE LIABLE TO THE OTHER PARTY UNDER THIS AGREEMENT FOR ANY
PUNITIVE, EXEMPLARY, SPECULATIVE, CONSEQUENTIAL, OR OTHER SPECIAL DAMAGES.

3

ADDENDUM to Commercial Contract-Improved Property

--------------------------------------------------------------------------------

 

 

12.        Conflict. In the event of a conflict between the Contract and this
Addendum, the provisions of this Addendum shall control.

13.        Counterparts. This Addendum may be executed in multiple counterparts,
each of which shall be declared an original.

14.        Non-Renewal. As to the building located at 8807 W. Sam Houston
Parkway N., Houston, Texas 77040, Seller agrees, to the extent Seller has the
right to approve a renewal or extension, to not renew or extend the existing
leases beyond the current term.

15.        Second Floor Lease. As to the building located at 8847 W. Sam Houston
Parkway N., Houston, Texas 77040, Seller agrees to enter into a direct lease
with Buyer for the entire second floor of such building prior to Closing and if
need be, prior to Closing, negotiate terminations of any existing leases and
subleases relating thereto. Seller's obligation to enter into the direct lease
is conditioned upon Buyer simultaneously entering into a sublease with the
current tenant, Twin Eagle, for a portion of the second floor space.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

4

ADDENDUM to Commercial Contract-Improved Property

--------------------------------------------------------------------------------

 

THIS ADDENDUM TO COMMERCIAL CONTRACT -IMPROVED PROPERTY is executed by Seller
and Buyer as of the Effective Date (as defined in the Contract).

 

SELLER:

 

NEWQUEST OFFICE PARK-PARTNERSHIP 49, L.P.,

a Texas limited partnership

 

 

 

By:

 

NewQuest Office Park-Partnership 49, LLC,

a Texas limited liability company,

its general partner

 

 

 

 

 

 

By:

/s/ Steven D. Alvis

 

 

Name:

Steven D. Alvis

 

 

Title:

Manager

 

 

BUYER:

 

 

 

ALLEGIANCE BANK

 

 

By:

 

/s/ Ray Vitulli

Name:

 

Ray Vitulli

Title:

 

President and COO

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

 

 

 

TEXAS STATE TITLE

 

 

 

 

 

 

By:

 

/s/ Cody Sobieski

Name:

 

Cody Sobieski

Title:

 

President

 

 

 

 

5

ADDENDUM to Commercial Contract-Improved Property

--------------------------------------------------------------------------------

 

SCHEDULE 1

SELLER PROPERTY

8827 W. Sam Houston Pkwy N.

A FIELD NOTE DESCRIPTION of 3.1860 acres (138,783 square feet) of land in the J.
D. Egbert Survey, Abstract No. 246, Harris County, Texas; said 3.1860 acre tract
being out of a 6.9874 acre tract of land conveyed to A-K-S-L 49 Beltway 8, L.P.,
as recorded under Harris County Clerk's File No. V407887 and being out of
Restricted Reserve "A", Block 1, New Quest, according to the map or plat
recorded in Film Code No. 529124 of the Harris County Map Records; said tract
being more particularly described by metes and bounds as follows with the
bearings being based on the south line of Westbridge Plaza, Section Two,
according to the map or plat recorded in Film Code No. 418056 of the Harris
County Map Records, the bearing being South 80° 35' 39" East:

COMMENCING FOR REFERENCE at a 5/8-inch iron rod with cap found in the west
right-of-way line of Sam Houston Tollway (Beltway 8, Width Varies), as recorded
under Harris County Clerk's File No. L766661 for the southeast corner of said
Westbridge Plaza, Section Two and for the northeast corner of said New Quest;

THENCE; In a southerly direction with the west right-of-way line of said Sam
Houston Tollway and with a curve to the right having a radius of 2,264.83 feet,
a central angle of 06° 09' 25", a length of 243.38 feet and a chord bearing
South 25° 47' 16" East - 243.26 feet to a 5/8-inch iron rod with cap stamped
"T.E.A.M." set for a northeast corner and POINT OF BEGINNING of this tract;

THENCE; In a southerly direction with the west right-of-way line of said Sam
Houston Tollway and with a curve to the right having a radius of 2,264.83 feet,
a central angle of 10° 52' 42", a length of 430.01 feet and a chord bearing
South 17° 16' 12" East - 429.37 feet to a cut ''x" set for the southeast corner
of this tract;

THENCE; South 83° 50' 17'' West - 126.57 feet with the north line of a 1.8531
acre tract conveyed to A-K­S-L 49, Beltway 8, L.P., as recorded in Harris County
Clerk's File No. V408951 to a cut "x" set for a southwest corner of this tract;

THENCE; North 06° 09' 43" West - 31.20 feet to a 5/8-inch iron rod with cap
stamped "T.E.A.M." set for an interior corner of this tract;

THENCE; South 84° 39' 16" West - 159.44 feet to a 5/8-inch iron rod with cap
stamped "T.E.A.M." set for an interior corner of this tract;

THENCE; South 06° 09' 43" East - 33.47 feet to a cut "x" set for a southeast
corner of this tract;

THENCE; South 83° 50' 17'' West - 115.68 feet with the north line of said 1.8531
acre tract to a 5/8-inch iron rod found for a southwest corner of this tract;

THENCE; North 12° 36' 04" West - 142.89 feet with the east line of Block 2,
Westbridge, Section Two, according to the map or plat recorded in Film Code No.
381035 of the Harris County Map Records to a 5/8-inch iron rod with cap stamped
"T.E.A.M." set for an angle point of this tract;

THENCE; North 20° 18' 59" West - 123.80 feet with the east line of said Block 2,
Westbridge, Section Two to a 5/8-inch iron rod found for an angle point of this
tract;

THENCE; North 26° 28' 21" West - 45.71 feet with the east line of said Block 2,
Westbridge, Section Two to a 5/8-inch iron rod with cap stamped "T.E.A.M." set
for a northwest corner of this tract;

THENCE; North 62° 06' 02" East - 106.35 feet to a 5/8-inch iron rod with cap
stamped "T.E.A.M." set for a northeast corner of this tract;

THENCE; South 27° 53' 58" East - 33.00 feet to a 5/8-inch iron rod with cap
stamped "T.E.A.M." set for an interior corner of this tract;

THENCE; North 62° 06' 02" East - 290.78 feet to the POINT OF BEGINNING and
containing 3.1860 acres (138,783 square feet) of land.

6

ADDENDUM to Commercial Contract-Improved Property

--------------------------------------------------------------------------------

 

8847 W. Sam Houston Pkwy N.

A FIELD NOTE DESCRIPTION of 3.0782 acres (134,085 square feet) of land in the J.
D. Egbert Survey, Abstract No. 246, Harris County, Texas; said 3.0782 acre tract
being out of a 6.9874 acre tract of land conveyed to A-K-S-L 49 Beltway 8, L.P.,
as recorded under Harris County Clerk's File No. V407887 and being out of
Restricted Reserve "A", Block 1, New Quest, according to the map or plat
recorded in Film Code No. 529124 of the Harris County Map Records; said tract
being more particularly described by metes and bounds as follows with the
bearings being based on the south line of Westbridge Plaza, Section Two,
according to the map or plat recorded in Film Code No. 418056 of the Harris
County Map Records, the bearing being South 80° 35' 39" East:

BEGINNING at a 5/8-inch iron rod with cap found in the west right-of-way line of
Sam Houston Tollway (Beltway 8, Width Varies), as recorded under Harris County
Clerk's File No. L766661 for the southeast corner of said Westbridge Plaza,
Section Two, for the northeast corner of said New Quest and for the northeast
corner of this tract;

THENCE; In a southerly direction with the west right-of-way line of said Sam
Houston Tollway and with a curve to the right having a radius of 2,264.83 feet,
a central angle of 06° 09' 25", a length of 243.38 feet and a chord bearing
South 25° 47' 16" East - 243.26 feet to a 5/8-inch iron rod with cap stamped
"T.E.A.M." set for a southeast corner of this tract;

THENCE; South 62° 06' 02" West - 290.78 feet to a 5/8-inch iron rod with cap
stamped "T.E.A.M." set for a southwest corner of this tract;

THENCE; North 27° 53' 58" West - 33.00 feet to a 5/8-inch iron rod with cap
stamped "T.E.A.M." set for an interior corner of this tract;

THENCE; South 62° 06' 02" West - 106.35 feet to a 5/8-inch iron rod with cap
stamped "T.E.A.M." set for a southwest corner of this tract;

THENCE; North 26° 28' 21" West - 43.34 feet with the east line of Block 2,
Westbridge, Section Two, according to the map or plat recorded in Film Code No.
381035 of the Harris County Map Records to a 5/8-inch iron rod with cap found
for an angle point of this tract;

THENCE; North 28° 32' 48" West - 286.86 feet with the east line of said Block 2,
Westbridge, Section Two to a 5/8-inch iron rod with cap stamped "T.E.A.M." set
for the west corner of this tract;

THENCE; North 62° 06' 02" East - 250.66 feet to a 5/8-inch iron rod with cap
stamped "T.E.A.M." set for an angle point of this tract;

THENCE; South 80° 35' 39" East - 198.13 feet with the south line of said
Westbridge Plaza, Section Two and with the north line of said New Quest to the
POINT OF BEGINNING and containing 3.0782 acres (134,085 square feet) of land .

7

ADDENDUM to Commercial Contract-Improved Property